                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

REGINALD L. DUNAHUE,                                                                PLAINTIFF
ADC #106911

v.                                  2:18CV00021-JM-JTK

WENDY KELLY, et al.                                                               DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections.      After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.    Accordingly,

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Summary Judgment (Doc.

No. 88) is DENIED.

       IT IS SO ORDERED this 14th day of November, 2018.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE
